DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Drawings
The drawings are objected to because of the following:
Fig. 5A: An explanation of the oval and the rounded rectangles in the Fy (Fx) graph needs to be given.  Also, what is the relationship between the Fy (Fz) force curve on the upper left graph and the Fy (Fx) graph on the upper right?  The dashed lines look to be projecting some sort of upper limit value, but there is no corresponding curve/value in the upper right graph that it maps to.  Similarly as for any relationship between the Fz(Fx) graph on the lower right on the Fy (Fx) graph.  Also, what do the three vectors at the origin of the Fy(Fx) graph correspond to? Is the diagonal vector supposed to correspond to the Fz axis?
Fig. 5B. The diagram of the Force envelope along the Fz axis needs to be redrawn to correspond to the geometry of the axes. It is assumed that the ovals along the Fz axis correspond to slices along the Fz axis parallel to the Fx-Fy plane. The top three slices as well as the fifth slice look to correspond with this interpretation.  The fourth slice (drawn with a thicker line) looks to be either tilted or outlining the bottom of a bowl shape of which the third oval is the rim.  What does this correspond to?  Similarly, the bottom-most circle looks to be lying in the Fx-Fx plane instead.
Fig. 7C: Label for lower section states: “Driving torque increased in turning inside, so US tendency increased”  Should this not be “Driving torque to inner wheel increased, so tendency to understeer increased”? 
Fig. 8C: Label for lower section states: “Driving torque increased in turning inside, so US tendency increased”  Should this not be “Driving torque to inner wheel increased, so tendency to understeer increased”? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
 [0019]: “…and to operate the eLSD by making an inner wheel slip through the active suspension based on the turning direction when an operation of the eLSD is failed in the normal turning situation.” Does this mean that the inner wheel slip via the active suspension is being done instead of the typical activity of an eLSD (substitution), or in addition to the typical activity of an eLSD? (the eLSD operation fails because when active it understeers, so the active suspension is being used to cause an inner wheel slip, which corrects for the eLSD activity)? 
[0030]: “…the performing a control operation to operate the eLSD may include making the inner wheel slip by controlling normal force applied to each of an outer wheel and an inner wheel of the vehicle to move a load of the vehicle outward from the turning direction.”  What is being used to move what?  Isn’t the load of the vehicle being shifted in order to control the normal force on each of the wheels? 
[0054]:  “Referring to Fig. 2…” should be “Referring to Fig. 1…”
[0057]:  The explanation of the engaging of the multi-disc clutch reads as if only two states of the eLSD are accessible: the first (open) state, where the eLSD acts like an open slip differential, where the turning of the wheels is independent, and a second (closed) state, where the wheels are locked in sync with each other (the equivalent of a welded differential.)  However, ordinary eLSDs allow for interim states as well, with different possible torque splits being fed to the wheels.  Are these to be considered inaccessible for purposes of this application? (Also, for welded differentials it is not true that “the driving torque is transmitted to one vehicle wheel”. It is that the wheels act as one unit to which the driving torque is transmitted.)
[0059] This paragraph reads as if the activity of the eLSD is replaced by the use of the active suspension to create an inner wheel slip.
[0060][0063][0064][0065]: “storage 120” should be replaced by “storage device 120”.
[0067]:’“outer” wheel may refer to a wheel of the vehicle on an outer side of a rotation radius when the vehicle is steered…” and “…the “inner” wheel may refer to a wheel on an inner side of the rotation radius” (emphasis added).  It is assumed that any instances where “outer wheel” and “inner wheel” do not refer to the above, that the ordinary dictionary meanings of the words “outer wheel” and “inner wheel” hold. 
[0068] “…the driving torque is transmitted to a turning inside, which produces a yaw damping effect.” This needs to be explained.  For purposes of examination it is assumed that “a turning inside” corresponds to “an inner wheel”. 
[0068]: “…the operation of the eLSD 200 is prohibited.”  It is unknown whether this means that the system acts like it is defaulting to an open slip differential, or that the system defaults to a fixed (welded) differential, or something entirely different, neither open slip differential or welded.  What is the default differential system if the eLSD is not working? 
[0068]: “Therefore, according to the present disclosure, a control operation is performed to move the load of the vehicle using the active suspension 300, thereby inducing a wheel slip in the turning inside, such that the wheel speed in the turning inside becomes the wheel speed in a turning outside.” The end of this should be rewritten. Again, what is a “turning inside”? 
[0068]: the following sentence states: “Accordingly, the eLSD 200 continuously operates to improve the agility of the turning and reduce under steer.” However, this conflicts with the earlier sentence “…the operation of the eLSD 200 is prohibited.”  Or is this indicating that in general, the eLSD continuously operates to improve the agility of the turning and reduce understeering?
[0068]: Fig. 3A is referenced in [0068] but is insufficiently explained. The vectors on the front tires need to be explained, as well as the arrow pointing along the front axle.  Furthermore, the “eSLD moment” is unexplained. Does this moment hold for both working modes of the eLSD (see above) or only one (and if so, which?). 
[0069]: Fig. 3B needs a similar explanation as Fig. 3A. Also, the sentence seems to indicate that if the vehicle has the wheel speed of the inner wheel being larger than or equal to that of the outer wheel, then automatically driving torque is transmitted to the turning outer wheel.  There is no mention of the working of the eLSD being necessary to accomplish this and the effective differential of the vehicle at this point is unknown. 
[0074]: “In this case, the cornering force is called turning centripetal force balancing with centrifugal force applied outward when the vehicle turns.”  This makes no sense from a physics viewpoint. “Centripetal force” is the actual force exerted on an object in circular motion keeping it in circular motion.  “centrifugal forces” are pseudo forces seemingly acting on a circularly moving object in a non-inertial frame of reference moving with the object. Because there are two completely different frames of references, it is impossible to “balance the forces”.   Is the applicant trying to say that the two are the same, but in opposite directions? 
[0075]: “Fig. 6 illustrates that a wheel slip is induced by normal force, according to an exemplary embodiment of the present disclosure”.  Does this mean a) when the eLSD is active as an open slip differential b) when the eLSD is active as a welded slip differential c) the eLSD is turned off completely (and if so, what does the differential activity look like?). “When equal driving torque is applied to left and right driving shafts, the wheel slip is made due to the difference between the wheel speeds of the left and right wheels.” However, open slip differentials apply “equal driving torque…to left and right driving shafts” and under normal circumstances there is no wheel slip.  If this paragraph is trying to state that the difference in normal forces on the inside and outside tires, forced by the moving of the load of the vehicle, causes a slip of the inner wheels, then the paragraph should be rewritten. 
[0076]—[0078]:  Contains an explanation of what looks to be something potentially related to an understeering index (when the lateral acceleration of the vehicle is less than “the preset critical value”, “the understeer tendency is increased”, and the risk of the vehicle “may be increased to stop the operation of the eLSD” , but no explanation is given as to how the lateral acceleration relates to the understeering index. Furthermore, consider the case where the vehicle is moving in a circle of an extremely large radius. It would seem that under such circumstances the following conditions hold: a) the lateral acceleration is quite low (thus the system is in the “eLSD non-operating region” according to Fig. 7C)  However, it would seem that the driving torque is in fact decreased with the larger radius, so the understeering tendency will decrease, and the risk to the vehicle is lowered. (The driving torque depends on the engine, the curvature of the steering wheel, and the type of differential being used.) 
[0077]: mentions “in this case, as illustrated in Fig. 7B, the roll of the vehicle is stable.”  Does this mean that the roll does not occur, or that the roll is a set value, or that the velocity of the roll is a set value?  
[0079]-[0082]:  A similar argument holds as for Fig. 7C. above and regarding [0076]-[0078].
[0084] “…performs a processor of Fig. 9” should be “…performs the process shown in Fig. 9”. 
[0088]: “…vehicle turning control apparatus 100 may determine the present situation as a normal turning situation to the right, when the steering angle has a plus (+) sign and when the wheel speed of the left front wheel(FL) is equal to or less than the wheel speed of the right front wheel (FR).”  Should not this be: “…vehicle turning control apparatus 100 may determine the present situation as a normal turning situation to the left, when the steering angle has a plus (+) sign and when the wheel speed of the left front wheel(FL) is equal to or less than the wheel speed of the right front wheel (FR).”  
There are multiple instances of terminology such as “…move a load to a turning outside.” [0092]. This needs to be rewritten and clarified as to what it means. 
[0092]:  “Accordingly, when equal driving  torque is applied to the left and right driving shafts, the wheel slip is made due to the difference between left and right wheel speeds.”  The wheel slip of which wheel? 
[0093]: has a similar problem: the wheel slip of which wheel? 
[0095]: “the non-operating region” of the eLSD seems to correspond to limiting cases involving the lateral acceleration, but the explanation in the previous paragraphs referred to “when the under steer index of the vehicle is greater than the preset critical value.”  So does the “non-operating region” of the eLSD correspond to “an operation of an eLSD is failed” or not? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 mentions “by making an inner wheel slip based on a turning direction of the vehicle…”  It is ambiguous as to whether the slip is based on a turning direction, or the definition of which wheel is the inner wheel is based on the turning direction.  For purposes of examination it is assumed that the definition of which wheel is the inner wheel is what depends on the turning direction.
(Claim 2-7 are dependent on claim 1, therefore are also rejected.)
Claim 3 has a similar problem to that of claim 1: what specifically is based on the turning direction (of the vehicle)?  Is it the comparison, or the definition of “outer wheel” and “inner wheel”?
Claim 5 mentions “a control operation”.  It is ambiguous as to whether this is the same “control operation” as is mentioned in claim 1, or a totally different one.  For purposes of examination, it is assumed that they are the same operation.
Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 mentions “by making an inner wheel slip based on a turning direction of the vehicle…”  It is ambiguous as to whether the slip is based on a turning direction, or the definition of which wheel is the inner wheel is based on the turning direction.  For purposes of examination it is assumed that the “based on a turning direction of a vehicle” refers to defining which is the inner wheel.  
(Claims 9-13 are dependent on claim 8, therefore are also rejected.)
Claim 11 has a similar problem to that of claim 1: what specifically is based on the turning direction (of the vehicle)?  Is it the comparison, or the definition of “outer wheel” and “inner wheel”?  For purposes of examination, it is assumed the latter.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 mentions “by making an inner wheel slip based on a turning direction of the vehicle…”  It is ambiguous as to whether the slip is based on a turning direction, or the definition of which wheel is the inner wheel is based on the turning direction.  For purposes of examination it is assumed that the definition of which wheel is the inner wheel is what depends on the turning direction.
(Claims  15-20 are dependent on claim 14, therefore are also rejected.)

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. US 2018/0304917 (Michelis et al., hence Michelis), in light of US 2018/0362022 (Kasaiezadeh) and in light of US 2009/0127014 (Ushiroda et al., hence Ushiroda)  and in light of US 2017/0349167 (Fahland.)
As for claim 1, Michelis teaches: an apparatus for controlling turning of a vehicle, the apparatus comprising: ("a steering system intended to maneuver a running gear equipped with a limited slip differential" [0002])
a processor ( "Advantageously, the implementation of the invention is further particularly simple and inexpensive, since it is sufficient to program, or if necessary to reprogram, the computer memory of the electronic management module of the steering in order to integrate laws of compensation specific to the invention therein." [0054] (obvious to one skilled in the art that the electronic management module contains a processor) ) configured to perform a control operation to [operate] [a]  limited slip differential (LSD) by making [a] [wheel] slip based on a turning direction of the [vehicle]; (control operation and slippage: "However, due to the increase of the driving torque, on the one hand, and to the lightening effect of the inner front wheel which is provided by the acceleration (by the longitudinal acceleration which tends to create a mass transfer from the front to the rear of the vehicle, and by the lateral acceleration which, by centrifugal force, tends to create a mass transfer from the inner wheels to the outer wheels), it is possible to reach the limit of adhesion of the front inner wheel (herein the right front wheel), which then begins to slip." [0034]. The system is already using an LSD (See [0006] and the LSD shifts to the blocked mode in response [0035]. The slippage is occurring in a situation where on a right turn the slowest wheel is “the wheel located inside the turn, herein the right wheel”.[0033], namely a “normal turning situation” (as per Spec. [0014]))
and a storage configured to store data obtained by the processor and an algorithm executed by the processor.  If an actuator is to be considered failed, then data from it needs to have been obtained and compared against a standard. This is an algorithm, which needs to have been stored for activation on data. Storing data and an algorithm in a vehicular operating system is known in the art, as is shown by Fahland ([0055]) and would be obvious to one of ordinary skill in the art.
Michelis uses a mechanical LSD rather than an eLSD, but the substitution of the latter for the former would be known in the art and would be obvious to one of ordinary skill in the art since eLSDs mimic the behavior of LSDs.
Michelis does not specifically teach [determining] whether a present situation is a normal turning situation based on steering angle information and wheel speed information of the vehicle , but this in an obvious calculation that would be known in the art, as is shown by Ushiroda ("Based on the vehicle body speed V 6 and the steering angle S,r detected by the steering angle sensor 23, a target right-left wheel rotational speed difference calculation block 34 (target turning rotational speed difference calculation means) calculates a target right-left wheel rotational speed difference llNFr for the front wheels 4, as a function of the vehicle body speed V 6 and the steering angle S,r, according to Equation (4) below." [0030]).  It would have been obvious to one of ordinary skill in the art at the effective filing date to have added a quick check to the system to be certain that the wheels of the vehicle were not behaving in an extraordinary fashion. 
Michelis does not teach operat[ing] an electronic limited slip differential (eLSD) [when] an operation of the eLSD is failed in the normal turning situation.  However, Kasaiezadeh teaches operat[ing] an electronic limited slip differential (eLSD) [when] an operation of the eLSD is failed in the normal turning situation; ( eLSD (as actuator) getting replaced by other actuators when it fails: “"...In such instances, the corresponding sets of actuators needed to perform the task may be considered disabled and an alternative set of actuators is necessary for the task performance. Hence, the resultant states would reflect the states of the redundant actuators not normally in use for the particular task at hand; but rather, the redundant set of actuators may be actuated when there is a failure of the initial actuator or actuators actuated in the performance of the tasks."[0049] (eLSD being considered as an actuator: "failures of actuators such as electronic limited slip differential (eLSD)…"[0006])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to have implemented the substituted activity of Kasaiezadeh when an eLSD fails in the system of Michelis, replacing Michelis’s LSDs with eLSDs.  The motivation would have been to provide a solution when the eLSD failed. 
As for claim 2, Michelis, as modified, also teaches wherein the processor is further configured to determine the turning direction based on the steering angle information of the vehicle. (it is known in the art that the rotation of a steering wheel (a.k.a. the “steering angle information”) is linked to the yaw rate of the vehicle, which in turn would indicate the turning direction (to the left or to the rate) of the vehicle.) 
As for claim 3, Michelis, as modified, also teaches wherein the processor is further configured to: compare a wheel speed of an outer wheel with a wheel speed of an inner wheel based on the turning direction, and determine the present situation as being the normal turning situation when the wheel speed of the outer wheel is greater than the wheel speed of the inner wheel. (This would be obvious to someone of ordinary skill in the art, since under normal circumstances where a vehicle is turning to the left or the right, an eLSD acting like an open differential will allow the vehicle to move such that the outer wheel speed is greater than the inner wheel speed, with no slippage. See Michelis [0033] for the normal situation during a turn.)
As for claim 4, Michelis, as modified so far, does not specifically teach wherein the processor is further configured to determine the operation of the eLSD as being failed when an under steer index is greater than a preset critical value in the normal turning situation.  However, Fahland teaches wherein the processor is further configured to determine the operation of the eLSD as being failed when an under steer index is greater than a preset critical value in the normal turning situation. Understeering is a possibility when a vehicle rounds a corner. This is nothing more than a definition saying that the eLSD is considered to have failed when an (undefined) index measuring the amount of understeer is greater than a defined critical value. "Normal turning situation" is when the wheels on the outer side of the curve-tracing vehicle are moving faster than the wheels on the inner side of the curve and is part of the definition.  Fahland states: "The method further includes, in response to an operator input, controlling the dynamic vehicle balance control system to modify a vehicle yaw rate to increase or decrease an understeer resulting from the default schedule" [0009]. This requires a measurement of "understeering" in order to determine whether the vehicle is understeering or not. (measurement of understeering mentioned in [0053] (explanation of Fig. 5)).
It would have been obvious to one of ordinary skill in the art at the effective date of filing to apply the definition of understeering from Fahland’s dynamic balance-control system to the system of Michelis. Similarly, it would have been obvious to one of ordinary skill in the art at the effective date of filing to swap out the LSDs in the system of Michelis for the eLSDs of Fahland’s system. The motivation would have been to improve control and lighten the system.
As for claim 5, Michelis, as modified, also teaches wherein the processor is further configured to perform a control operation such that a wheel speed of an inner wheel becomes greater than a wheel speed of an outer wheel by making the inner wheel slip. (Michelis: "In practice, such a freezing is caused by the transfer of the driving torque which operates the limited slip differential from the wheel located inside the tum to the wheel located outside the turn when the inner wheel starts to slip and that the speed of rotation of said inner wheel becomes higher than the speed of rotation of the outer wheel."[0031] (an "electronic management module" is mentioned in [0054] which contains computer memory and works to steer the vehicle. This computer would contain a "processor" which is thus responsible for the situation where the speed of rotation of said inner wheel is higher than the speed of rotation of the outer wheel, whether deliberate or not.) 
As for claim 7, Michelis, as modified, also teaches wherein the processor is further configured to operate the eLSD when an under steer index is equal to or less than a preset critical value. ("The controller is further configured to, in response to the detected operator force applied to the steering wheel and vehicle speed not being below the threshold, command the second dynamic vehicle balance control subsystem to modify the yaw rate of the vehicle." [0008])

Claim(s) 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0121248 Al (Ushiroda et al., hence Ushiroda-B) in light of Kasaiezadeh  and in light of Ushiroda.
As for claim 14, Ushiroda-B teaches a method of controlling turning of a vehicle (Fig. 3), the method comprising:
performing a control operation to operate the [LSD] by making an inner wheel slip based on a turning direction of the vehicle. (The turning direction of the vehicle determines which is the side with the "inner wheels". Making an inner wheel slip: "Hence, by supplying a torque equal to or greater than the minimum torque Tc to the rear differential 9, it is possible to make the rear inner wheel Sb slip to make the revolving speed of the rear inner wheel Sb higher than the revolving speed of the rear outer wheel Sb." [0042]).
Ushiroda-B uses a mechanical LSD rather than an eLSD, but the substitution of the latter for the former would be known in the art and would be obvious to one of ordinary skill in the art since eLSDs mimic the behavior of LSDs.
Ushiroda-B does not specifically teach determining whether a present situation is a normal turning situation based on steering angle information and wheel speed information of the vehicle, but this in an obvious calculation that would be known in the art, as is shown by Ushiroda ("Based on the vehicle body speed V 6 and the steering angle S,r detected by the steering angle sensor 23, a target right-left wheel rotational speed difference calculation block 34 (target turning rotational speed difference calculation means) calculates a target right-left wheel rotational speed difference llNFr for the front wheels 4, as a function of the vehicle body speed V 6 and the steering angle S,r, according to Equation (4) below." [0030]).  It would have been obvious to one of ordinary skill in the art at the effective filing date to have added a quick check to the system to be certain that the wheels of the vehicle were not behaving in an extraordinary fashion.
Ushiroda-B does not teach determining whether an operation of an electronic limited slip differential (eLSD) is failed in the normal turning situation.  However, Kasaiezadeh teaches determining whether an operation of an electronic limited slip differential (eLSD) is failed in the normal turning situation; ( eLSD (as actuator) getting replaced by other actuators when it fails: “"...In such instances, the corresponding sets of actuators needed to perform the task may be considered disabled and an alternative set of actuators is necessary for the task performance. Hence, the resultant states would reflect the states of the redundant actuators not normally in use for the particular task at hand; but rather, the redundant set of actuators may be actuated when there is a failure of the initial actuator or actuators actuated in the performance of the tasks."[0049] (eLSD being considered as an actuator: "failures of actuators such as electronic limited slip differential (eLSD)…"[0006])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to have implemented the substituted activity of Kasaiezadeh when an eLSD fails in the system of Ushiroda-B, also replacing Ushiroda-B’s LSDs with eLSDs.  The motivation would have been to provide a solution when the eLSD failed. 
As for claim 15, Ushiroda-B as modified also teaches wherein the determining whether a present situation is a normal turning situation includes determining the turning direction based on the steering angle information of the vehicle.  (it is known in the art that the rotation of a steering wheel (a.k.a. the “steering angle information”) is linked to the yaw rate of the vehicle, which in turn would indicate the turning direction (to the left or to the rate) of the vehicle.)
As for claim 16, Ushiroda-B as modified also teaches wherein the determining whether a present situation is a normal turning situation further includes: comparing a wheel speed of an outer wheel with a wheel speed of an inner wheel based on the turning direction; and determining the present situation as being the normal turning situation when the wheel speed of the outer wheel is greater than the wheel speed of the inner wheel.  (This would be obvious to someone of ordinary skill in the art, since under normal circumstances where a vehicle is turning to the left or the right, an eLSD acting like an open differential will allow the vehicle to move such that the outer wheel speed is greater than the inner wheel speed, with no slippage.)
As for claim 18, Ushiroda-B, as modified,  teaches wherein the performing a control operation to operate the [LSD] includes performing a control operation such that a wheel speed of an inner wheel becomes greater than a wheel speed of an outer wheel by making the inner wheel slip. (Making an inner wheel slip: "Hence, by supplying a torque equal to or greater than the minimum torque Tc to the rear differential 9, it is possible to make the rear inner wheel Sb slip to make the revolving speed of the rear inner wheel Sb higher than the revolving speed of the rear outer wheel Sb." [0042]  Minimum/maximum torque values are fed to an output torque setting section 37, which then calculates a rear-wheel output torque to be supplied to the rear differential 9. [0043].  This is  acting like an eLSD.)

Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiroda-B and Kasaiezadeh and  Ushiroda as applied to claim 14 above, and further in view of Fahland.
As for claim 17, Ushiroda-B as modified also teaches wherein the determining whether an operation of an eLSD is failed in the normal turning situation includes determining the operation of the eLSD as being failed when an under steer index is greater than a preset critical value in the normal turning situation. Understeering is a possibility when a vehicle rounds a corner. This is nothing more than a definition saying that the eLSD is considered to have failed when an (undefined) index measuring the amount of understeer is greater than a defined critical value. "Normal turning situation" is when the wheels on the outer side of the curve-tracing vehicle are moving faster than the wheels on the inner side of the curve and is part of the definition.  Fahland states: "The method further includes, in response to an operator input, controlling the dynamic vehicle balance control system to modify a vehicle yaw rate to increase or decrease an understeer resulting from the default schedule" [0009]. This requires a measurement of "understeering" in order to determine whether the vehicle is understeering or not. (measurement of understeering mentioned in [0053] (explanation of Fig. 5)).
It would have been obvious to one of ordinary skill in the art at the effective date of filing to apply the definition of understeering from Fahland’s dynamic balance-control system to the system of Ushiroda-B. Similarly, it would have been obvious to one of ordinary skill in the art at the effective date of filing to swap out the LSDs in the system of Ushiroda-B for the eLSDs of Fahland’s system. The motivation would have been to improve control and lighten the system.
As for claim 20,  Ushiroda-B as modified teaches wherein the determining whether an operation of an eLSD is failed includes determining the operation of the eLSD as being operable when an under steer index is equal to or less than a preset critical value. (Fahland: "The controller is further configured to, in response to the detected operator force applied to the steering wheel and vehicle speed not being below the threshold, command the second dynamic vehicle balance control subsystem to modify the yaw rate of the vehicle." [0008])

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 9-13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661